Title: To George Washington from Charles Lee, 4 July 1796
From: Lee, Charles
To: Washington, George


        
          [Alexandria, Va.] 4th July 1796
        
        The Attorney General having taken into mature consideration “the act for the relief and protection of American Seamen” which grew out of the bill “for the relief and protection of American Seamen” passed in the house of representatives of the United States on the 28th march 1796 and afterwards amended in the Senate, the opinions of William Lewis and William Rawle thereupon, the letter from the Secretary of the Treasury of the

28th of june and the proclamation proposed to be issued relative to the execution of that act of Congress, most respectfully to the President of the United States reports that
        1st the bill “for the relief and protection of American Seamen” passed on the 28th march 1796 in the house of representatives and went to the senate where it was long debated and where it received many alterations and from whence it was returned in its altered state and ultimately proceeded to the act approved on the 28th may 1796 as it appears in print. From this account of the passage of this act, which is believed to be correct, there is strong ground to be of opinion that the fourth section of the original bill and other parts of it were purposely omitted and did not receive the assent of the Senate. To the 4th Section of the bill several objections occur; for instance a man is required to swear positively to the place of his nativity; a fact that no man certainly knows, and therefore of no man ought such an oath to be exacted; again the citizens in the several states naturalized after the 26th of march 1790 according to the laws of the several states respectively are neglected & concerning them no provision has been made: But it was adjudged in a circuit court of the United States, and has been also adjudged by various state judges in Virginia that the act of Congress of the 26th march 1790 did not repeal the laws of the Individual states respecting naturalization and after that period many foreigners in conformity to those judgments have been admitted citizens of Virginia according to the law of the State.
        The act of the 26th march 1790 being affirmative only, the laws of the several states on the same subject were deemed to have concurrent force and not to be repealed; and thus they continued till the 29th of January in the year 1795 when one uniform rule of naturalization was established in exclusion of all State regulations or laws upon that subject.
        For these and other objections to the 4th section of the bill, it might be thought more prudent to leave the authentication of the proofs of citizenship at large and unprescribed as without any doubt the proofs themselves are left. However this may have arisen, whether from accident or design in the legislators, the act for the relief and protection of American Seamen must now be taken and if possible executed as it is found enrolled & printed.
        2dly This act is capable of execution according to its true

meaning though obviously inaccurate and imperfect in this particular viz. that it does not specify or prescribe how the proof of the citizenship of a Seaman is to be authenticated which in the 4th Section was contemplated to be prescribed in a subsequent part of the law and which has been omitted. It is not uncommon for Legislatures to be inattentive to the rules of Syntax & even of grammar; and errors of either kind are never fatal if the real meaning of the law can be collected and ascertained and in forming an opinion upon a statute a view must be taken of all its parts as making a whole.
        It is a general rule that every statute shall have its effect if it be possible by any reasonable construction and the more especially if it be of a beneficial and remedial nature. Upon this principal some words of a law may be disregarded as superfluous or as insignificant or as absurd, if otherwise the whole law or an essential part of it will be frustrated and made void—Perhaps no case can exist to which this rule would be more applicable than the present for unless it is applied, two sections, the 4th and 7th, are to be deemed null & void, and these sections form an important part of the law.
        By the 4th section it is enacted “that the Collector of every district shall keep a book or books on which at the ⟨request⟩ of ⟨any⟩ seaman being a citizen of the United States of America and producing proof of his citizenship authenticated in the manner hereinafter directed he shall enter the name of such Seaman and shall deliver to him a certificate in the following form that is to say” &c. (here see the form).
        But the act does not direct thereafter any manner of authenticating the proof of citizenship. What then is to be done? Is the whole section to be considered null & void, and the Executive authority to be called upon to supply it by an act or proclamation to that intent & purpose. The Attorney General thinks not, and is rather of opinion that the words “authenticated in the manner herein after directed” should be rejected as superfluous and inoperative. If they are so rejected, then the proof of citizenship to be produced to the Collector may be any & every kind of reasonable proof upon which in each case he is to decide according to his discretion but subject to the instructions if any are sent from the Supreme Executive prescribing the manner in which the proofs shall be authenticated.
        
        3dly The act having stated the form of the certificate that is to be granted by the collector to the Seaman in so many words, it is thought that no other form is admissable or can be legally substituted: and such is the form of the certificate, that no alteration of it will become necessary if the above opinion be correct. These words of the certificate “produced to me proof in the manner directed in the act” appear not to create any difficulty in as much if the act leaves the manner of proof actually at large and unrestrained (which cannot be doubted) proof in any reasonable manner ought to be considered to be such as is directed in the act.
        It is with the utmost deference that the Attorney General differs from the learned counsel, who consider the 4th and 7th sections of the act under consideration as null and void, and who recommend that the Executive authority issue instructions to supply the place of those sections consistent with the principles of the act and conducive to its object. Is it not more reasonable to consider a few words of the 4th section as redundancy, left in the law by inadvertence and therefore as idle or immaterial & by so doing to let the whole law have its operation? Is it not more safe for the Executive to give a construction to the 4th section that will leave it in force, than to supply its defect by an executive act?
        Upon a subject new and general as this is, some general rules of conduct to be transmitted to the Collectors and publicly known and published, would be useful in promoting the objects of the Act—These might appear in the shape of a proclamation, or of a circular letter from the Secretary of State to the collectors: and in either mode should be universally published. Perhaps the latter would be preferable as least liable to misinterpretation and ill-natured remarks. In either case if the foregoing opinions of the attorney General are approved by the President he will find occasion, to give directions materially different from those contained in the Proclamation which has been proposed by the heads of Departments & transmitted to him by the Secretary of the treasury, for all of whom the most unfeigned respect is entertained. All which is with the most profound deference & respect Submitted—
        
          Charles Lee Attorney General
        
       